—Judgments, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered July 29, 1992, convicting defen*736dants, upon their pleas of guilty, of robbery in the first degree, and sentencing them, as second felony offenders, to terms of 6 to 12 years, unanimously affirmed.
The officers had reasonable suspicion to briefly detain defendants for a showup identification by the complainant (see, People v Hicks, 68 NY2d 234), where defendants matched the description of two armed robbery suspects, and were found sitting in a car similar to the one in which the suspects reportedly had fled within three blocks of the crime scene and only minutes after the event (see, People v Cook, 179 AD2d 572). A discrepancy in the police testimony over whether the complainant’s identification of defendants was spontaneous or prompted by an officer’s question whether “these [are] the two guys that robbed you” did not require that the complainant be produced at the suppression hearing, since, even if we were to resolve the discrepancy in defendants’ favor, we would find that the showup was not unduly suggestive (see, People v Lawhorn, 199 AD2d 123, lv denied 83 NY2d 855).
We have considered defendants’ other arguments and find them to be either without merit or unpreserved for review as a matter of law. Concur—Sullivan, J. P., Carro, Ellerin, Kupferman and Asch, JJ.